Citation Nr: 1143108	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for sleep apnea.  In July 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2008.  His case is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

In a June 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order granting a January 2011 joint motion for partial remand (JMR), vacating and remanding the June 2010 decision of the Board.  The appeal has been returned to the Board for action consistent with the January 2011 JMR and February 2011 Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, consistent with the January 2011 JMR.

The Veteran claims that he has sleep apnea that is the result of his service-connected PTSD.  The evidence of record shows that the Veteran has been diagnosed with obstructive sleep apnea and is service-connected for PTSD.  In his April 2010 brief, the Veteran's representative cited medical treatises showing that sleep disturbances are often part of PTSD symptomatology.  The Veteran argues that sleep disturbances related to PTSD include obstructive sleep apnea.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when there is:  (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the evidence showing a current diagnosis of obstructive sleep apnea, service-connected PTSD, and the Veteran's contentions, as well as his representative's contentions that the cited medical treatises suggest that his sleep apnea is related to his service-connected PTSD, the Board finds that a VA examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for obstructive sleep apnea.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, 20 Vet. App. 79.

The Board may consider only independent medical evidence to support its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for obstructive sleep apnea must be remanded for a VA examination.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of VA treatment records from the Richmond VA Medical Center, and any other VA facility identified by the Veteran, covering the period from April 2008 to the present, should be obtained and added to the claims folder.  If the records have been retired to a storage facility, obtain the records from the appropriate storage facility.  All attempts to secure the records must be documented in the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his obstructive sleep apnea.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the April 2010 representative's brief and the treatises cited therein.  That such a review took place must be noted in the examination report.  

The examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed obstructive sleep apnea was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected PTSD.  The examiner should also specifically comment on the medical treatise information cited in the Veteran's representative's April 2010 brief, stating that "sleep complaints are an essential component of the constellation of symptoms that make up PTSD," and indicate whether the Veteran's obstructive sleep apnea is consistent with the "sleep complaints" generally associated with PTSD.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale, with citation to relevant medical findings, for all opinions provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for obstructive sleep apnea should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (1) (2011).



